Citation Nr: 0010927	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  99-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

The veteran's low back strain is manifested by pain and 
moderate limitation in the range of motion.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.72, Diagnostic Code 5292-5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected disability is 
more severely disabling than reflected by his current 20 
percent evaluation.  He testified at a video personal hearing 
before the undersigned that he was unable to bend forward or 
backwards.  He noted that this problem affected his job as a 
hairstylist.  He also indicated that he was going to a VA 
medical facility for evaluation or medical care and that he 
would have a report of this sent to the Board in Washington.  
The undersigned Board Member told him that he would keep the 
record open for 60 days as requested by the veteran, but that 
if no medical information was forwarded to the Board, the 
undersigned member would assume that the veteran did not go 
for the evaluation or medical care.  Therefore, the Board has 
kept the veteran's claims file open, but no new evidence has 
been received.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in May 1999.  The 
veteran's chief complaint was low back pain since an injury 
in 1976.  He stated that his pain had become worse over the 
ensuing years but that he did not have any radiation or 
associated paresthesia.  He reported having pain daily.  He 
indicated that he was working as a hairdresser but that his 
back was painful mostly when bending forward.  He denied any 
flare-ups to his pain and did not use a can or a brace.  He 
did report problems with bending, stooping and prolonged 
driving.  Examination of the spine showed tenderness over the 
lumbosacral spine as well as the left and right paraspinal 
region.  The range of motion of the lumbar spine was flexion 
to 70 degrees with pain from 50 to 70 degrees.  Extension was 
to 35 degrees and left and right lateral flexion was to 35 
degrees without pain.  He had a negative straight leg test 
bilaterally and was able to toe walk and heel walk without 
difficulty.  He had no paresthesia in his lower extremities 
and had normal strength in his lower extremities.  There was 
limitation of the range of motion of the spinal function due 
to fatigue after repetitive use.  It was noted that he was 
slow to rise from a sitting position.  He had no postural 
abnormalities and the musculature of his back was grossly 
within normal limits.  There were no gross neurological 
abnormalities.  He was diagnosed with degenerative disk 
disease of the lumbosacral spine.  

Service connection for the veteran's low back strain was 
established by rating decision dated October 1997.  A 10 
percent evaluation was assigned.  In May 1998 the veteran 
claimed that his disorder had increased in severity and that 
his symptomatology therefore warranted a higher evaluation.  
In July 1999, the RO increased his disability rating to 20 
percent and the veteran has indicated that his disability is 
more severely disabling than reflected by the 20 percent 
evaluation.

The veteran's low back disability was assigned the 20 percent 
evaluation pursuant to the criteria set out in 38 C.F.R. 
§ 4.72, Diagnostic Code 5292-5295.  Diagnostic Code 5292 
provides that moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation while severe 
limitation of the lumbar spine warrants a 40 percent 
evaluation.  Diagnostic Code 5295 provides that lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position 
warrants a 20 percent evaluation.  The criteria for a 40 
percent evaluation, the maximum under that code, require that 
the disability be severe, with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

The medical evidence does not establish entitlement to a 
higher disability rating for the veteran's low back strain.  
First, the Board notes that the symptoms associated with a 
higher rating under Diagnostic Code 5295 have not been shown.  
Specifically, there is no evidence of listing of the spine to 
the opposite side, positive Goldthwait's sign or limitation 
of forward bending in the standing position.  Further, while 
the veteran has been diagnosed with degenerative disc 
disease, there are no x-ray studies reflecting same and no 
neurological deficits or symptomatology.  In short, there is 
no sciatic neuropathy.  

Further, the evidence shows the veteran's range of motion to 
be mostly full, although there is some pain on motion.  
Therefore, there is no evidence a higher evaluation is 
warranted under Diagnostic Code 5292.

Finally, in reviewing the veteran's claim, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the 
extent that these provisions are applicable to the Diagnostic 
Codes considered in this case, there is no objective evidence 
of additional functional loss due to pain, incoordination on 
use, weakness or fatigue beyond that already contemplated by 
the schedular diagnostic criteria.  As such, the Board is 
unable to find a basis for assigning compensable ratings 
under these regulatory provisions.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's low back strain is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 6 -


- 5 -


